DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10 are pending.
Priority
3.	Acknowledgement is made of applicants’ claimed domestic priority to U.S. Provisional Application No. 62/858,533, filed on 06/07/2019.
Information Disclosure Statement
4.	The IDS filed on 01/12/2021 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Priority
5.	Acknowledgement is made of applicants’ claimed domestic priority to U.S. Provisional Application No. 62/858,533, filed on 06/07/2019.
Information Disclosure Statement
6.	The IDS filed on 01/12/2021 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Drawings
7.	The Drawings filed on 06/05/2020 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 8-10, there is insufficient antecedent basis for the limitation “the cell” in the claims.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parenti et al. (WO 2014/060109 A1; examiner cited) in view of Motta-Mena et al. (Nature Chemical Biology, 2014; cited on IDS filed on 01/12/2021) and Deiters et al. (US Patent Application Publication 2018/0073002 A1; examiner cited).
12.	Claims 1-2 and 4-5 are drawn to a genetic expression system comprising a polynucleotide that encodes Transcription Factor EB (TFEB) under transcriptional control of a promoter; and a polynucleotide that encodes a light-activatable protein that binds to the promoter in the presence of light but does not bind to the promoter in the absence of light.
13.	With respect to claim 1, Parenti et al. teach a genetic expression systems comprising a polynucleotide that encodes a Transcription Factor EB under transcriptional control of a promoter [see Abstract; p. 3-p. 4, top].
	With respect to claim 2, Parenti et al. teach the system wherein the promoter is a cytomegalovirus (CMV) promoter [see Figure 1; p. 19, bottom].
	With respect to claim 5, Parenti et al. teach a cell comprising the genetic expression system [see Abstract; p. 3, lines 1-14].
	However, Parenti et al. does not teach the genetic expression system of claim 1, of a polynucleotide that encodes a light-activatable protein that binds to the promoter in the presence of light but does not bind to the promoter in the absence of light and the genetic expression system of claim 4, wherein the light-activatable protein comprises a complex that includes Light-Oxygen-Voltage (LOV) protein; and a dimerizable Helix-Turn-Helix (HTH) DNA-binding domain.
	Motta-Mena et al. teach a optogenetic expression system comprising a polynucleotide sequence encoding a Light-Oxygen-Voltage protein and a helix-turn-helix DNA-binding domain that binds DNA when illuminated with blue light that has a large dynamic range of protein expression, rapid activation and deactivation kinetics and a highly linear response to light [see Abstract; p. 2].  Motta-Mena et al. teach that this system can achieve light-gated transcription in several mammalian cell lines and intact zebrafish embryos with minimal basal gene activation and toxicity [see Abstract; p. 2].
	Deiters et al. teach a genetic expression system comprising polynucleotides encoding light activated Cas9 wherein the light activation occurs by binding to a CMV promoter [see Abstract; paragraphs 0073-0076].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Parenti et al., Motta-Mena et al. and Deiters et al. according to the teachings of Motta-Mena et al. and Deiters et al. to include a polynucleotide that encodes a light-activatable protein that binds to the promoter in the presence of light in the genetic expression system of Parenti et al. because Parenti et al. teach a genetic expression systems comprising a polynucleotide that encodes a Transcription Factor EB under transcriptional control of a promoter. Motta-Mena et al. teach a light activatable expression system can achieve light-gated transcription in several mammalian cell lines and intact zebrafish embryos with minimal basal gene activation and toxicity and Deiters et al. teach that CMV promoters can be utilized for light activation systems.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability and would have been motivated to combine the teachings of Parenti et al., Motta-Mena et al. and Deiters et al. because Motta-Mena et al. acknowledges that light activatable expression system can achieve light-gated transcription in several mammalian cell lines and intact zebrafish embryos with minimal basal gene activation and toxicity and Deiters et al. acknowledges that CMV promoters can be utilized for light activation systems.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
14.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Parenti et al. (WO 2014/060109 A1; examiner cited) in view of Motta-Mena et al. (Nature Chemical Biology, 2014; cited on IDS filed on 01/12/2021) and Deiters et al. (US Patent Application Publication 2018/0073002 A1; examiner cited) as applied to claims 1-2 and 4-5 above, and further in view of Qian et al. (US Patent Application Publication 2018/0265890 A1; examiner cited).
15.	The relevant teachings of Parenti et al., Motta-Mena et al. and Deiters et al. as applied to claims 1-2 and 4-5 are set forth above.
	However, the combination of Parenti et al., Motta-Mena et al. and Deiters et al. do not teach the genetic expression system of claim 3, wherein the TFEB includes, at its C-terminus the cMyc nuclear localization signal (NLS).
	Qian et al. teach genetic expression system for safe and efficient integration into a host cell wherein the system comprises a C-terminal c-myc nuclear localization signal [see Abstract; Figure 1 and paragraph 0041].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Parenti et al., Motta-Mena et al., Deiters et al., and Qian et al. according to the teachings of Qian et al. to include a C-terminal c-myc nuclear localization signal sequence in the genetic expression system of Parenti et al., Motta-Mena et al., and Deiters et al. because Parenti et al., Motta-Mena et al., and Deiters et al. teach a light activatable genetic expression system for expression TFEB.  One of ordinary skill in the art recognizing that a transcription factor would need to be targeted to the nucleus of a host cell for expression to take place because the nucleus is where transcription occurs would look to Deiters et al. with a reasonable level of predictability and expectation of success because Deiters et al. acknowledge nuclear localization signals such as c-myc that permit translocation of genetic constructs to the nucleus.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
16.	Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Parenti et al. (WO 2014/060109 A1; examiner cited) in view of Motta-Mena et al. (Nature Chemical Biology, 2014; cited on IDS filed on 01/12/2021) and Deiters et al. (US Patent Application Publication 2018/0073002 A1; examiner cited) as applied to claims 1-2 and 4-5 above, and further in view of Wang et al. (New Research, 2016; examiner cited).
17.	Claims 8-10 are drawn to a method of treating a neuron at risk of displaying tauopathy, the method comprising: introducing into the cell the genetic expression system of claim 1; exposing the cell to light effective to cause the light-activatable protein to bind to the promoter, thereby expressing TFEB.
18.	The relevant teachings of Parenti et al., Motta-Mena et al. and Deiters et al. as applied to claims 1-2 and 4-5 are set forth above.
	With respect to claims 6-10, Parenti et al. teach methods for treating glycogen storage diseases by introducing the genetic expression system comprising a polynucleotide encoding TFEB [see Abstract; p. 3, bottom].
	With respect to claims 6-10, Motta-Mena et al. teach a optogenetic expression system comprising a polynucleotide sequence encoding a Light-Oxygen-Voltage protein and a helix-turn-helix DNA-binding domain that binds DNA when illuminated with blue light that has a large dynamic range of protein expression, rapid activation and deactivation kinetics and a highly linear response to light [see Abstract; p. 2].  Motta-Mena et al. teach that this system can achieve light-gated transcription in several mammalian cell lines and intact zebrafish embryos with minimal basal gene activation and toxicity [see Abstract; p. 2].
	With respect to claims 6-10, Deiters et al. teach a genetic expression system comprising polynucleotides encoding light activated Cas9 wherein the light activation occurs by binding to a CMV promoter [see Abstract; paragraphs 0073-0076].
	However, the combination of Parenti et al., Motta-Mena et al. and Deiters et al. does not teach wherein the cell is a neuron and a neuron that is at risk of displaying a tauopathy of claims 6 and 7; the method of claim 8, where it is a method of treating a neuron at risk of displaying a tauopathy; the method of claim 9, wherein exposing the cell to light comprises exposing the cell to light for a period sufficient for the genetic expression system to produce a protein that promoters autophagy of the neuron; and the method of claim 10, wherein promoting autophagy of the neuron comprises reducing pathological tau protein in the neuron.
	Wang et al. teach overexpression of TFEB in a P301S model of tauopathy leads to reduced levels of paired-helical filament tau in the cortex and the hippocampus and data suggests that overexpression of TFEB can reliably enhance autophagy in vivo, reduce levels of PHF-tau, and thereby reverse the deposition of lipofuscin granules and memory deficits [see Abstract; p. 14, column 1].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Parenti et al., Motta-Mena et al., Deiters et al., and Wang et al. in a method for treating tauopathy in neuron cells because Parenti et al., Motta-Mena et al., and Deiters et al. teach a light activatable genetic expression system for expression TFEB in the treatment of diseases.  Wang et al. teach that overexpression of TFEB in tauopathy can reliably enhance autophagy in vivo, reduce levels of PHF-tau, and thereby reverse the deposition of lipofuscin granules and memory deficits and has therapeutic potential for treating these conditions.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Parenti et al., Motta-Mena et al., Deiters et al., and Wang et al. because Wang et al. acknowledges that overexpression of TFEB in tauopathy models can reliably enhance autophagy in vivo, reduce levels of PHF-tau, and thereby reverse the deposition of lipofuscin granules and memory deficits.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
19.	Status of the claims:
	Claims 1-10 are pending.	
	Claims 1-10 are rejected.	
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656